Case: 1:20-cv-00460-MRB-MRM Doc #: 21 Filed: 02/03/21 Page: 1 of 2 PAGEID #: 1880




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Levon Millow,

       Petitioner,

              v.                                          Case No. 1:20cv460

Warden, London Correctional
Institution,                                              Judge Michael R. Barrett

       Respondent.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on January 19, 2021 (Doc. 19).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 19) have been filed,

and the time to do so has passed.

       Accordingly, it is ORDERED that the R&R (Doc. 19) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

Respondent’s Motion to Dismiss (Doc. 10) is GRANTED and the Petition (Doc. 1) is

DISMISSED WITH PREJUDICE as time-barred. It is further ORDERED that Petitioner

is denied a certificate of appealability as reasonable jurists would not disagree with the

Court’s conclusion, and Petitioner shall not be granted leave to appeal to the Sixth

Circuit in forma pauperis as the Court certifies that any appeal would be objectively


                                              1
Case: 1:20-cv-00460-MRB-MRM Doc #: 21 Filed: 02/03/21 Page: 2 of 2 PAGEID #: 1881




frivolous. Petitioner’s habeas proceeding in CLOSED and TERMINATED from the

active docket of this Court.

       IT IS SO ORDERED.

                                           /s/ Michael R. Barrett
                                           Michael R. Barrett, Judge
                                           United States District Court




                                       2
